DETAILED ACTION
This Office action is in response to amendments filed 5/18/2021. It should be noted that claims 1-3, 7, 9, 16, and 20 have been amended, claims 8 and 19 have been cancelled, and claims 21-22 are new.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Irie 6,375,436.
Irie discloses, regarding claim 1, an apparatus comprising: a first mover 1 for generating first mechanical energy, wherein the first mover comprises an internal combustion engine 1; a pump 10 configured to pump to a wellbore (intended use; wellbore is not positively recited); a drivetrain (see clutch 40 and shafts that connect 1, 10, and 70) for providing first mechanical energy from the first mover 1 to the pump 10; and a second mover 70 within the drivetrain to generate and provide second mechanical energy to the pump 10; wherein the second mover comprises an electric motor 70; wherein the drivetrain outputs the first mechanical energy and the second mechanical energy directly to the pump 10 (clearly shown in Figs. 1-2; It should be noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim); Re claim 2, wherein the first mover comprises one of a diesel engine (see col. 3, lines 1-5) or a dual fuel engine.

Claims 1, 4, 5, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dye 2,634,682.
Dye discloses, regarding claim 1, an apparatus comprising: a first mover 1 for generating first mechanical energy, wherein the first mover comprises an internal combustion engine 1; a pump 13 configured to pump to a wellbore (see col. 1, lines 1-5); a drivetrain (see 1, 2, 3, 6, 7, 8, 11, 12) for providing first mechanical energy from the first mover 1 to the pump 13; and a second mover 8 within the drivetrain to generate and provide second mechanical energy to the pump 13 (clearly shown in Figs. 1-4); wherein the second mover comprises a hydraulic motor 8; wherein the drivetrain outputs the first mechanical energy and the second mechanical energy directly to the pump 13 (clearly shown in Figs. 1-3); Re claim 4, wherein the drivetrain comprises a transmission 2 (substantially broad) and the second mover 8 is coupled between the transmission 2 and the pump 13; Re claim 5, wherein the drivetrain comprises a hybrid transmission (substantially broad, see elements 2, 6, 7, 11) into which the second mover 8 is integrated; Re claim 21, wherein the drivetrain provides the first .

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dye 2,634,682 (alternative interpretation).
Dye discloses, regarding claim 1, an apparatus comprising: a first mover 1 for generating first mechanical energy, wherein the first mover comprises an internal combustion engine 1; a pump 13 configured to pump to a wellbore (see col. 1, lines 1-5); a drivetrain (see 1, 2, 3, 6, 7, 8, 11, 12) for providing first mechanical energy from the first mover 1 to the pump 13; and a second mover 3 within the drivetrain to generate and provide second mechanical energy to the pump 13 (clearly shown in Figs. 1-4); wherein the second mover comprises an electric motor 3; wherein the drivetrain outputs the first mechanical energy and the second mechanical energy directly to the pump 13 (clearly shown in Figs. 1-3); Re claim 5, wherein the drivetrain comprises a hybrid transmission (substantially broad, see elements 2, 6, 7, 11) into which the second mover 3 is integrated.

Claims 1, 6, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue 6,952,929.
Inoue discloses, regarding claim 1, an apparatus comprising: a first mover 2 for generating first mechanical energy, wherein the first mover comprises an internal combustion engine 2; a pump 4 configured to pump to a wellbore (intended use; wellbore is not positively recited); a drivetrain (see clutch 3 and shafts that connect 2, 4, It should be noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim); Re claim 6, wherein the pump 4 comprises a hybrid pump into which the second mover 5 is integrated (clearly shown in Fig. 1); Re claim 21, wherein the drivetrain provides the first mechanical energy (from 2) and the second mechanical energy (from 5) added together to the pump 4 (see abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dye 2,634,682 in view of Best 8,523,533.
Dye discloses the invention as discussed above. However, Dye does not specifically teach that the internal combustion engine 1 is a spark-ignited natural gas engine. 
Best teaches an oil well pump assembly comprising internal combustion engine 16 which powers a hydraulic power unit 14 for a hydraulic pump 12; regarding claim 3, wherein the internal combustion engine 16 can be a spark-ignited natural gas engine (see col. 3, lines 55-56).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the engine of Dye by making it a spark-ignited natural gas engine, as taught by Best, because these engines are simply variants (see col. 3, lines 55-56). It is well known in the art to use various engines to power pump systems based on available types of fuel. 

Allowable Subject Matter
Claims 9-13, 16-18, 20, and 22 are allowed.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant's arguments filed 5/18/2021 have been fully considered but they are not persuasive. The amendments made to claim 1 were not sufficient to overcome the prior art. The above rejections carefully detail how the references meet the new claim language. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476.  The examiner can normally be reached on 9am - 5pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746